Name: Commission Regulation (EEC) No 2156/89 of 18 July 1989 amending Council Regulation (EEC) No 797/85, following the fixing of new exchange rates to be applied in agriculture for the German mark and the Dutch guilder, by adjusting the amounts fixed therein in ecus for agricultural structures policy purposes
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 207/12 Official Journal of the European Communities 19 . 7. 89 COMMISSION REGULATION (EEC) No 2156/89 of 18 July 1989 amending Council Regulation (EEC) No 797/85 , following the fixing of new exchange rates to be applied in agriculture for the German mark and the Dutch guilder, by adjusting the amounts fixed therein in ecus for agricultural structures policy purposes whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 9 (1 ) thereof, Whereas Article 9 (1 ) of Regulation (EEC) No 1676/85 provides that where one or more agricultural conversion rates are revalued the amounts fixed in ecus and not connected with the fixing of prices may be increased ; whereas provision should be made for increasing certain amounts specified in Council Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EEC) No 1609/89 (4), to the extent necessary to prevent their falling in terms of national currency ; HAS ADOPTED THIS REGULATION : Article 1 The amounts specified in Regulation (EEC) No 797/85 listed in the Annex hereto are adjusted as shown therein . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 153, 13. 6. 1987, p. 1 . (3) OJ No L 93, 30. 3 . 1985, p. 1 . (4) OJ No L 165, 15. 6. 1989, p. 1 . 19 . 7 . 89 Official Journal of the European Communities No L 207/ 13 ANNEX The amounts referred to in Council Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures amounting to are replaced bythe following Article 1 a (4) (a) ECU 600 per hectare and per year ECU 600 per hectare and per year Article 4(2) ECU 60 000 per MWU ECU 120 000 per holding ECU 60 606 per MWU ECU 121 212 per holding Article 5 ECU 60 000 per MWU ECU 120 000 per holding ECU 60 606 per MWU ECU 121 212 per holding Article 8 (2) Article 8 (3) ECU 60 000 per MWU ECU 120 000 per holding ECU 25 000 ECU 60 606 per MWU ECU 121 212 per holding ECU 25 252 Article 15(1 ) (a) Article 15(1 ) (b) (iii) ECU 101 per livestock unit ECU 1 20 per livestock unit and per hectare ECU 101 per hectare ECU 120 per hectare ECU 102 per livestock unit ECU 121,2 per livestock unit and per hectare ECU 102 per hectare ECU 121,2 per hectare Article 19c ECU 100 per hectare ECU 60 per hectare ECU 101 per hectare ECU 60,6 per hectare Article 20 (2) ECU 40 000 per holding ECU 10 000 ECU 1 800 per hectare ECU 300 ECU 90 per hectare ECU 14 400 per km ECU 40 408 per holding ECU 10 102 ECU 1 819 per hectare ECU 303 ECU 91 per hectare ECU 14 547 per km